Exhibit 10.98

AMENDED AND RESTATED

CHARTER OF THE COMPENSATION COMMITTEE

OF THE BOARD OF DIRECTORS

OF

MEADE INSTRUMENTS CORP.



1.   Purpose. The purpose of the Compensation Committee (the “Committee”) is to
discharge the responsibilities of the Board of Directors (the “Board”) of Meade
Instruments Corp. (the “Company”) relating to compensation of the Company’s
executives and directors, to produce an annual report on executive compensation
for inclusion in the Company’s proxy statement, in accordance with applicable
rules and regulations, and to take such other actions within the scope of this
Charter as the Committee deems necessary or appropriate.

The Company’s compensation policies should be designed to allow the Company to
recruit and retain superior talent and create a significant direct relationship
between pay and benefit levels and performance. Compensation payable to the
Company’s executives should provide overall competitive pay and benefit levels,
create proper incentives to enhance the value of the Company, and reward
superior performance.



2.   Membership. The Committee will be comprised of two or more directors. All
members of the Committee will be independent directors (as determined by the
Board) under the independence requirements of the NASDAQ Stock Market and
applicable law, and who qualify as nonemployee directors under Rule 16b-3 and
outside directors under Internal Revenue Code Section 162(m) and applicable law.
The members of the Committee will be appointed by and serve at the discretion of
the Board. The Chairperson of the Committee will be appointed by the Board.



3.   Specific Responsibilities and Duties. The Board delegates to the Committee
the express authority to do the following, to the fullest extent permitted by
applicable law and the Corporation’s Certificate of Incorporation and Bylaws:



  (a)   Compensation Policies. Develop and review, evaluate and make
recommendations to the full Board with respect to management’s proposals
regarding the Company’s overall compensation policies.



  (b)   Chief Executive Officer (“CEO”) Compensation and Goals. Develop, review
and approve goals and objectives relevant to the CEO’s compensation, evaluate
the CEO’s performance in light of those goals and objectives, and set the CEO’s
compensation level (including, but not limited to, salary, long and short-term
incentive plans, retirement plans, deferred compensation plans, equity award
plans, change in control or other severance plans, as the Committee deems
appropriate) based on this evaluation. In determining the long-term incentive
component of CEO compensation, the Committee should consider the Company’s
performance and relative stockholder return, the value of similar incentive
awards to CEOs at comparable companies, and the awards given to the Company’s
CEO in past years. The CEO may not be present during voting or deliberations on
the CEO’s compensation.



  (c)   Executive Officers. Consider and review the selection, retention and
remuneration arrangements for other executive officers and establish, review and
approve compensation plans in which any executive officer is eligible to
participate. Such remuneration arrangements can include long and short-term
incentive plans, retirement plans, deferred compensation plans, equity award
plans, change in control or other severance plans, as the Committee deems
appropriate. Notwithstanding the foregoing, any awards and contractual
arrangements for the top five executive officers (including the CEO) that are
intended to be exempt under Internal Revenue Code Section 162(m) will be
reviewed and approved by the Committee.



  (d)   Incentive Compensation Plans. Make recommendations to the Board with
respect to the Company’s incentive-compensation plans and equity-based
compensation plans. Notwithstanding the foregoing, the Committee shall grant
stock options and performance based awards designed to be exempt under Internal
Revenue Code Section 162(m) and shall act as the “committee” charged with
administering such incentive compensation and equity based compensation plans as
set forth therein.



  (e)   Overall Review of other Plans. Except as otherwise determined by the
Board, review the other compensation plans of the Company in light of the
Company and plan objectives, needs, and current benefit levels, and to the
extent necessary under applicable law, approve any amendments, and review the
results of the retirement plan investments for compliance with organization
policies, tax laws, the Employee Retirement Income Security Act of 1974 (ERISA),
and other legal requirements.



  (f)   Back Dating. Ensure that no equity compensation awards granted by the
Company are “backdated” which shall be defined as setting an equity compensation
award grant date or exercise price with hindsight for the purpose of improperly
achieving a lower grant price.



  (g)   Board. Set the compensation for the Board and committee members.



  (h)   Succession Planning. Monitor and make recommendations with respect to
succession planning for the CEO and other officers.



  (i)   Annual Report. Produce an annual report on executive compensation for
inclusion in the Company’s proxy statement.



  (j)   Review and Publication of Charter. Review and reassess the adequacy of
this Charter as the Committee deems necessary and recommend any proposed changes
to the Board for approval. Publish the Charter as required by the rules and
regulations of applicable law and as otherwise deemed advisable by the
Committee.



  (k)   Other Actions. Take such other actions as may be requested or required
by the Board from time to time.



  (l)   Recommendations. Make recommendations and report to the Board and other
Board committees with respect to compensation policy of the Company or any of
the foregoing matters.



4.   Meetings. The Committee will meet with such frequency, and at such times as
its Chairperson, or a majority of the Committee, determines. A special meeting
of the Committee may be called by the Chairperson and will be called promptly
upon the request of any two Committee members. The agenda of each meeting will
be prepared by the Chairperson and circulated to each member prior to the
meeting date. Unless the Committee or the Board adopts other procedures, the
provisions of the Company’s Bylaws applicable to meetings of Board committees
will govern meetings of the Committee.



5.   Minutes. Minutes of each meeting will be kept with the regular corporate
records.



6.   Subcommittees. The Committee has the power to appoint subcommittees.



7.   Reliance; Experts; Cooperation.



  7.1   Retention of Independent Counsel and Advisors. The Committee has the
power, in its discretion, to retain at the Company’s expense such independent
counsel and other advisors and experts as it deems necessary or appropriate to
carry out its duties.



  (a)   Compensation Consultant. The Board delegates to the Committee the
express authority to decide whether to retain a compensation consultant to
assist in the evaluation of compensation pursuant to this Charter. If the
Committee decides in its discretion to retain such a firm, the Board delegates
to the Committee the sole authority to retain and terminate any such firm and to
approve the firm’s fees and other retention terms.



  7.2   Reliance Permitted. In carrying out its duties, the Committee will act
in reliance on management, the independent public accountants, internal
auditors, and outside advisors and experts, as it deems necessary or
appropriate.



  7.3   Investigations. The Committee has the authority to conduct any
investigation it deems necessary or appropriate to fulfilling its duties.



  7.4   Required Participation of Employees. The Committee shall have
unrestricted access to the independent public accountants, the internal
auditors, internal and outside counsel, and anyone else in the Company, and may
require any officer or employee of the Company or the Company’s outside counsel
or independent public accountants to attend a meeting of the Committee or to
meet with any members of, or consultants or advisors to, the Committee.

